Title: From George Washington to Chevalier de Villebrune, 27 September 1781
From: Washington, George
To: Villebrune, Chevalier de


                  Sir
                     
                     Head Quarters Septr 27th 1781
                  
                  As the Count de Grasse has been pleased to signify his desire that you would make such arrangements for facilitating the operations of the land Army as the Service may require—I have to request that you will be pleased in the course of tomorrow to fall down the River to a convenient anchoring Ground near Mr Burrols at Martins hundred on the left hand Shore and remain there untill the point of debarkation for the heavy Artillery and Stores shall be determined upon.  This will be designated to you without loss of Time.  I have the honor to be &c.
                  Copy
               